

Volterra Semiconductor Corporation
 
2004 Equity Incentive Plan
 
Adopted: May 7, 2004
Approved By Stockholders: June 18, 2004
Termination Date: May 6, 2014
 
1.  Purposes.
 
(a)  Amendment and Restatement. This Plan is a complete amendment and
restatement of the Company’s 1996 Stock Option Plan that was previously adopted
on October 29, 1996 (the “Prior Plan”). All outstanding awards granted under the
Prior Plan shall remain subject to the terms of the Prior Plan. All Stock Awards
granted subsequent to the effective date of this Plan shall be subject to the
terms of this Plan.
 
(b)  Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.
 
(c)  Available Stock Awards. The Plan provides for the grant of the following
Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Purchase Awards, (iv) Stock Bonus Awards, (v) Stock Appreciation
Rights, (vi) Stock Unit Awards and (vii) Other Stock Awards.
 
(d)  General Purpose. The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Stock Awards, to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Affiliates and to provide a means by which such eligible
recipients may be given an opportunity to benefit from increases in value of the
Common Stock through the granting of Stock Awards.
 
2.  Definitions.
 
As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
 
(a)  “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Capitalization Adjustment” has the meaning ascribed to that term in
Section 11(a).
 
(d)  “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
 
1

--------------------------------------------------------------------------------


(i)  any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
 
(ii)  there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
 
(iii)   the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;
 
(iv)  there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
 
(v)  individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.
 
2

--------------------------------------------------------------------------------


The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
 
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).
 
(e)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)  “Committee” means a committee of one (1) or more members of the Board
appointed by the Board in accordance with Section 3(c).
 
(g)  “Common Stock” means the common stock of the Company.
 
(h)  “Company” means Volterra Semiconductor Corporation, a Delaware corporation.
 
(i)  “Consultant” means any person, including an advisor, who (i) is engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services or (ii) is serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such services, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan. 
 
(j)  “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave. Notwithstanding the foregoing, a leave of absence
shall be treated as Continuous Service for purposes of vesting in a Stock Award
only to such extent as may be provided in the Company’s leave of absence policy
or in the written terms of the Participant’s leave of absence.
 
(k)  “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
 
(i)  a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
 
(ii)  a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
 
3

--------------------------------------------------------------------------------


(iii)  a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or
 
(iv)  a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
 
(l)  “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(m)  “Diluted Shares Outstanding” means, as of any date, (i) the number of
outstanding shares of Common Stock of the Company on such Calculation Date (as
defined in Section 4(a) herein), plus (ii) the number of shares of Common Stock
issuable upon such Calculation Date assuming the conversion of all outstanding
Preferred Stock and convertible notes, plus (iii) the additional number of
dilutive Common Stock equivalent shares outstanding as the result of any options
or warrants outstanding during the fiscal year, calculated using the treasury
stock method.
 
(n)  “Director” means a member of the Board.
 
(o)  “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code.
 
(p)  “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
 
(q)  “Entity” means a corporation, partnership or other entity.
 
(r)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(s)  “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Plan as set forth in Section 14, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
 
4

--------------------------------------------------------------------------------


(t)  “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or traded
on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Board deems
reliable.
 
(ii)  In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.
 
(u)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(v)  “IPO Date” means the first day that the Common Stock is publicly traded.
 
(w)  “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(x)  “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(y)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(z)  “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
 
(aa)  “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.
 
(bb)  “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
 
(cc)  “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 7(e).
 
5

--------------------------------------------------------------------------------


(dd)  “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.
 
(ee)  “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation”, and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
 
(ff)  “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
 
(gg)  “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(hh)  “Plan” means this Volterra Semiconductor Corporation 2004 Equity Incentive
Plan.
 
(ii)  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(jj)  “Securities Act” means the Securities Act of 1933, as amended.
 
(kk)  “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
7(d).
 
(ll)  “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
 
(mm)  “Stock Award” means any right granted under the Plan, including an Option,
a Stock Purchase Award, Stock Bonus Award, a Stock Appreciation Right, a Stock
Unit Award or any Other Stock Award.
 
(nn)  “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.
 
6

--------------------------------------------------------------------------------


(oo)  “Stock Bonus Award” means an award of shares of Common Stock that is
granted pursuant to the terms and conditions of Section 7(b).
 
(pp)  “Stock Bonus Award Agreement” means a written agreement between the
Company and a holder of a Stock Bonus Award evidencing the terms and conditions
of a Stock Bonus Award grant. Each Stock Bonus Award Agreement shall be subject
to the terms and conditions of the Plan.
 
(qq)  “Stock Purchase Award” means an award of shares of Common Stock that is
granted pursuant to the terms and conditions of Section 7(a).
 
(rr)  “Stock Purchase Award Agreement” means a written agreement between the
Company and a holder of a Stock Purchase Award evidencing the terms and
conditions of a Stock Purchase Award grant. Each Stock Purchase Award Agreement
shall be subject to the terms and conditions of the Plan.
 
(ss)  “Stock Unit Award” means a right to receive shares of Common Stock that is
granted pursuant to the terms and conditions of Section 7(c).
 
(tt)  “Stock Unit Award Agreement” means a written agreement between the Company
and a holder of a Stock Unit Award evidencing the terms and conditions of a
Stock Unit Award grant. Each Stock Unit Award Agreement shall be subject to the
terms and conditions of the Plan.
 
(uu)  “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
 
(vv)  “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 
3.  Administration.
 
(a)  Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee, as provided
in Section 3(c).
 
(b)  Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i)  To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
 
7

--------------------------------------------------------------------------------


(ii)  To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
 
(iii)  To effect, at any time and from time to time, with the consent of any
adversely affected Optionholder, (1) the reduction of the exercise price of any
outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Stock Purchase Award, (C) a
Stock Bonus Award, (D) a Stock Appreciation Right, (E) a Stock Unit Award, (F)
an Other Stock Award, (G) cash and/or (H) other valuable consideration (as
determined by the Board, in its sole discretion), or (3) any other action that
is treated as a repricing under generally accepted accounting principles.
 
(iv)  To amend the Plan or a Stock Award as provided in Section 12.
 
(v)  To terminate or suspend the Plan as provided in Section 13.
 
(vi)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.
 
(vii)  To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.
 
(c)  Delegation to Committee.
 
(i)  General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees of one (1) or more members of the Board, and
the term “Committee” shall apply to any person or persons to whom such authority
has been delegated. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board that have been delegated to the Committee,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
 
8

--------------------------------------------------------------------------------


(ii)  Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (1) delegate to a committee of one or
more members of the Board who need not be Outside Directors the authority to
grant Stock Awards to eligible persons who are either (a) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award, or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code,
and/or (2) delegate to a committee of one or more members of the Board who need
not be Non-Employee Directors the authority to grant Stock Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.
 
(d)  Delegation to an Officer. The Board may delegate to one or more Officers of
the Company the authority to do one or both of the following (i) designate
Officers and Employees of the Company or any of its Subsidiaries to be
recipients of Stock Awards and (ii) determine the number of shares of Common
Stock to be subject to such Stock Awards granted to such Officers and Employees
of the Company; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding anything to the
contrary in this Section 3(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value of the Common Stock pursuant to
Section 2(t)(ii) above.
 
(e)  Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
4.  Shares Subject to the Plan.
 
(a)  Share Reserve. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the Common Stock that may be issued pursuant to
Stock Awards shall not exceed in the aggregate eight million four hundred
eighty-three thousand seven hundred fifty (8,483,750) shares of Common Stock,
plus an annual increase to be added on December 31st of each year, commencing on
December 31, 2004 and ending on December 31, 2013 (each such day, a “Calculation
Date”), equal to five percent (5%) of the Diluted Shares Outstanding on each
such Calculation Date (rounded down to the nearest whole share). Notwithstanding
the foregoing, the Board may act, prior to the last day of any fiscal year of
the Company, to increase the share reserve by such number of shares of Common
Stock as the Board shall determine, which number shall be less than the amount
determined in the prior sentence.
 
(b)  Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, or if any shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company,
including, but not limited to, any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, then the shares of Common Stock not issued under such Stock Award, or
forfeited to or repurchased by the Company, shall revert to and again become
available for issuance under the Plan. If any shares subject to a Stock Award
are not delivered to a Participant because such shares are withheld for the
payment of taxes or the Stock Award is exercised through a reduction of shares
subject to the Stock Award (i.e., “net exercised”), the number of shares that
are not delivered to the Participant shall remain available for issuance under
the Plan. If the exercise price of any Stock Award is satisfied by tendering
shares of Common Stock held by the Participant (either by actual delivery or
attestation), then the number of shares so tendered shall remain available for
issuance under the Plan. Notwithstanding anything to the contrary in this
Section 4(b), subject to the provisions of Section 11(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be eight million four hundred eighty-three thousand seven hundred fifty
(8,483,750) shares of Common Stock.  
 
9

--------------------------------------------------------------------------------


(c)  Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
 
5.  Eligibility.
 
(a)  Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
 
(b)  Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.
 
(c)  Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is not a natural person, or because of any other rule governing the use of Form
S-8.
 
6.  Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
 
(a)  Term. The Board shall determine the term of an Option; provided however
that, Subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date on which it was granted.
 
10

--------------------------------------------------------------------------------


(b)  Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
 
(c)  Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than fifty percent (50%) of the Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted. Notwithstanding the foregoing, a Nonstatutory Stock Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.
 
(d)  Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, (ii)
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds, or (iii) at the sole discretion of the Board at the time of the grant
of the Option (or subsequently in the case of a Nonstatutory Stock Option) (1)
by delivery to the Company (either by actual delivery or attestation) of other
Common Stock at the time the Option is exercised, (2) by a “net exercise” of the
Option (as further described below), (3) according to a deferred payment or
other similar arrangement with the Optionholder, or (4) in any other form of
legal consideration that may be acceptable to the Board. Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes). At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.
 
In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid (1) the treatment as interest, under any applicable provisions of the
Code, of any amounts other than amounts stated to be interest under the deferred
payment arrangement and (2) the treatment of the Option as a variable award for
financial accounting purposes.
 
In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price. With respect to any remaining balance of the aggregate
exercise price, the Company shall accept a cash payment from the Participant.
Shares of Common Stock will no longer be outstanding under an Option (and,
therefore, will not thereafter be exercisable) following the exercise of such
Option to the extent of (i) shares used to pay the exercise price of an Option
under a “net exercise”, (ii) shares actually delivered to the Participant as a
result of such exercise and (iii) shares withheld for purposes of tax
withholding.
 
11

--------------------------------------------------------------------------------


(e)  Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
 
(f)  Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. If the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.
 
(g)  Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may be equal. The Option may be subject to such other terms and conditions on
the time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 6(g) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.
 
(h)  Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability or upon a Change in Control), the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service) but only within such
period of time ending on the earlier of (i) the expiration of the term of the
Option as set forth in the Option Agreement or (ii) the date three (3) months
following the termination of the Optionholder’s Continuous Service (or such
longer or shorter period specified in the Option Agreement). If, after
termination of Continuous Service, the Optionholder does not exercise his or her
Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(i)  Extension of Termination Date. An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability or upon a Change in Control) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in the Option
Agreement or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.
 
12

--------------------------------------------------------------------------------


(j)  Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
expiration of the term of the Option as set forth in the Option Agreement or
(ii) the date twelve (12) months following such termination of Continuous
Service (or such longer or shorter period specified in the Option Agreement).
If, after termination of Continuous Service, the Optionholder does not exercise
his or her Option within the time specified herein or in the Option Agreement
(as applicable), the Option shall terminate.
 
(k)  Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the option upon the Optionholder’s death pursuant
to Section 6(e) or 6(f), but only within the period ending on the earlier of (i)
the expiration of the term of such Option as set forth in the Option Agreement
or (ii) the date eighteen (18) months following the date of death (or such
longer or shorter period specified in the Option Agreement). If, after the
Optionholder’s death, the Option is not exercised within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.
 
(l)  Termination Upon Change in Control. In the event that an Optionholder’s
Continuous Service terminates as of, or within twelve (12) months following a
Change in Control, the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination of Continuous Service) within such period of time ending on the
earlier of (i) the expiration of the term of the Option as set forth in the
Option Agreement or (ii) the date twelve (12) months following the termination
of the Optionholder’s Continuous Service (or such longer or shorter period
specified in the Option Agreement). If, after termination of Continuous Service,
the Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.
 
(m)  Early Exercise. The Option may include a provision whereby the Optionholder
may elect at any time before the Optionholder’s Continuous Service terminates to
exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option. Any unvested shares of
Common Stock so purchased may be subject to a repurchase option in favor of the
Company or to any other restriction the Board determines to be appropriate. The
Company shall not be required to exercise its repurchase option until at least
six (6) months (or such longer or shorter period of time required to avoid a
charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.
 
13

--------------------------------------------------------------------------------


7.  Provisions of Stock Awards other than Options.
 
(a)  Stock Purchase Awards. Each Stock Purchase Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. At the Board’s election, shares of Common Stock may be (i) held in
book entry form subject to the Company’s instructions until any restrictions
relating to the Stock Purchase Award lapse; or (ii) evidenced by a certificate,
which certificate shall be held in such form and manner as determined by the
Board. The terms and conditions of Stock Purchase Award Agreements may change
from time to time, and the terms and conditions of separate Stock Purchase Award
Agreements need not be identical, provided, however, that each Stock Purchase
Award Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:
 
(i)  Purchase Price. At the time of the grant of a Stock Purchase Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Stock Purchase Award. To the extent required by applicable law,
the price to be paid by the Participant for each share of the Stock Purchase
Award will not be less than the par value of a share of Common Stock.
 
(ii)  Consideration. At the time of the grant of a Stock Purchase Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Stock Purchase Award. The purchase price of Common Stock
acquired pursuant to the Stock Purchase Award shall be paid either: (i) in cash
at the time of purchase, (ii) at the discretion of the Board, according to a
deferred payment or other similar arrangement with the Participant, (iii) by
past services rendered to the Company, or (iv) in any other form of legal
consideration that may be acceptable to the Board and permissible under the
Delaware General Corporation Law; provided, however, that at any time that the
Company is incorporated in Delaware, the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be paid by deferred payment
and must be paid in a form of consideration that is permissible under the
Delaware Corporation Law.
 
(iii)  Vesting. Shares of Common Stock acquired under a Stock Purchase Award may
be subject to a share repurchase right or option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.
 
(iv)  Termination of Participant’s Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Company shall have the right,
but not the obligation, to repurchase or otherwise reacquire, any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination under the terms of the Stock Purchase Award Agreement. At
the Board’s election, the repurchase right may be at the least of: (i) the Fair
Market Value on the relevant date or (ii) the Participant’s original cost. The
Company shall not be required to exercise its repurchase option until at least
six (6) months (or such longer or shorter period of time required to avoid a
charge to earnings for financial accounting purposes) have elapsed following the
purchase of the restricted stock unless otherwise determined by the Board or
provided in the Stock Purchase Award Agreement.
 
14

--------------------------------------------------------------------------------


(v)  Transferability. Rights to purchase or receive shares of Common Stock
granted under a Stock Purchase Award shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Stock Purchase Award
Agreement, as the Board shall determine in its sole discretion, and so long as
Common Stock awarded under the Stock Purchase Award remains subject to the terms
of the Stock Purchase Award Agreement.
 
(b)  Stock Bonus Awards. Each Stock Bonus Award Agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
At the Board’s election, shares of Common Stock may be (i) held in book entry
form subject to the Company’s instructions until any restrictions relating to
the Stock Bonus Award lapse; or (ii) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Stock Bonus Award Agreements may change from time to
time, and the terms and conditions of separate Stock Bonus Award Agreements need
not be identical, but each Stock Bonus Award Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
 
(i)  Consideration. A Stock Bonus Award may be awarded in consideration for past
services actually rendered to the Company or an Affiliate.
 
(ii)  Vesting. Shares of Common Stock awarded under the Stock Bonus Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
 
(iii)  Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive, through a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Stock Bonus Award Agreement.
 
(iv)  Transferability. Rights to acquire shares of Common Stock under the Stock
Bonus Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Stock Bonus Award Agreement, as the
Board shall determine in its sole discretion, so long as Common Stock awarded
under the Stock Bonus Award Agreement remains subject to the terms of the Stock
Bonus Award Agreement.
 
(c)  Stock Unit Awards. Each Stock Unit Award Agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Stock Unit Award Agreements need
not be identical, provided, however, that each Stock Unit Award Agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
15

--------------------------------------------------------------------------------


(i)  Consideration. At the time of grant of a Stock Unit Award, the Board will
determine the consideration, if any, to be paid by the Participant upon delivery
of each share of Common Stock subject to the Stock Unit Award. To the extent
required by applicable law, the consideration to be paid by the Participant for
each share of Common Stock subject to a Stock Unit Award will not be less than
the par value of a share of Common Stock. The consideration may be paid in any
form permitted under applicable law.
 
(ii)  Vesting. At the time of the grant of a Stock Unit Award, the Board may
impose such restrictions or conditions to the vesting of the Stock Unit Award as
it, in its sole discretion, deems appropriate.
 
(iii)  Payment. A Stock Unit Award may be settled by the delivery of shares of
Common Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the Stock
Unit Award Agreement.
 
(iv)  Additional Restrictions. At the time of the grant of a Stock Unit Award,
the Board, as it deems appropriate, may impose such restrictions or conditions
that delay the delivery of the shares of Common Stock (or their cash equivalent)
subject to a Stock Unit Award after the vesting of such Stock Unit Award.
 
(v)  Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Stock Unit Award, as determined by the Board
and contained in the Stock Unit Award Agreement. At the sole discretion of the
Board, such dividend equivalents may be converted into additional shares of
Common Stock covered by the Stock Unit Award in such manner as determined by the
Board. Any additional shares covered by the Stock Unit Award credited by reason
of such dividend equivalents will be subject to all the terms and conditions of
the underlying Stock Unit Award Agreement to which they relate.
 
(vi)  Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Stock Unit Award Agreement, such portion of the Stock
Unit Award that has not vested will be forfeited upon the Participant’s
termination of Continuous Service. 
 
(vii)  Transferability. Rights to purchase or receive shares of Common Stock or
other payment under a Stock Unit Award shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Stock Unit Award
Agreement, as the Board shall determine in its sole discretion, and so long as
Common Stock awarded under the Stock Unit Award remains subject to the terms of
the Stock Unit Award Agreement.
 
(d)  Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Stock Appreciation Right Agreements may
change from time to time, and the terms and conditions of separate Stock
Appreciation Right Agreements need not be identical; provided, however, that
each Stock Appreciation Right Agreement shall include (through incorporation of
the provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:
 
(i)  Strike Price and Calculation of Appreciation. Each Stock Appreciation Right
will be denominated in shares of Common Stock equivalents. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of share of Common Stock
equivalents in which the Participant is vested under such Stock Appreciation
Right, and with respect to which the Participant is exercising the Stock
Appreciation Right on such date, over (B) an amount (the strike price) that will
be determined by the Board at the time of grant of the Stock Appreciation Right.
 
16

--------------------------------------------------------------------------------


(ii)  Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.
 
(iii)  Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.
 
(iv)  Payment. The appreciation distribution in respect to a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.
 
(v)  Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement) or
(ii) the expiration of the term of the Stock Appreciation Right as set forth in
the Stock Appreciation Right Agreement. If, after termination, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
herein or in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.
 
(e)  Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock may be granted either alone
or in addition to Stock Awards provided for under Section 6 and the preceding
provisions of this Section 7. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Awards and all other terms and conditions of such Awards.
 
8.  Covenants of the Company.
 
(a)  Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
 
17

--------------------------------------------------------------------------------


(b)  Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
 
9.  Use of Proceeds from Stock.
 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
10.  Miscellaneous.
 
(a)  Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.
 
(b)  Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
 
(c)  No Employment or other Service Rights. Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or any Stock Award granted
pursuant thereto shall confer upon any Participant any right to continue to
serve the Company or an Affiliate in the capacity in effect at the time the
Stock Award was granted or shall affect the right of the Company or an Affiliate
to terminate (i) the employment of an Employee with or without notice and with
or without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
 
(d)  Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
 
18

--------------------------------------------------------------------------------


(e)  Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
 
(f)  Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Company, in its sole discretion, may satisfy any federal,
state or local tax withholding obligation relating to a Stock Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; or (iii) by such
other method as may be set forth in the Stock Award Agreement.
 
(g)  Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
 
11.  Adjustments upon Changes in Stock.
 
(a)  Capitalization Adjustments. If any change is made in, or other event occurs
with respect to, the Common Stock subject to the Plan or subject to any Stock
Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Sections 4(a) and 4(b), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (Notwithstanding the foregoing, the conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company.)
 
19

--------------------------------------------------------------------------------


(b)  Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to the completion of such dissolution or liquidation.
 
(c)  Corporate Transaction. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (it being understood that similar stock awards
include, but are not limited to, awards to acquire the same consideration paid
to the stockholders of the Company, as the case may be, pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company), if any, in connection with such Corporate Transaction. In the
event that any surviving corporation or acquiring corporation (or its parent
company) does not assume or continue all such outstanding Stock Awards or
substitute similar stock awards for all such outstanding Stock Awards, then with
respect to Stock Awards that have been not assumed, continued or substituted and
are held by Participants whose Continuous Service has not terminated prior to
the effective time of the Corporate Transaction, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to such effective time,
and any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards shall (contingent upon the effectiveness of the Corporate
Transaction) lapse. With respect to any other Stock Awards outstanding under the
Plan that have not been assumed, continued or substituted, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated, unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of such Stock
Award, and such Stock Awards shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction.
 
(d)  Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.
 
12.  Amendment of the Plan and Stock Awards.
 
(a)  Amendment of Plan. Subject to the limitations, if any, of applicable law,
the Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 11(a) relating to Capitalization Adjustments, no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy applicable law.
 
20

--------------------------------------------------------------------------------


(b)  Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees.
 
(c)  Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.
 
(d)  No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
(e)  Amendment of Stock Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards, including, but not limited
to, amendments to provide terms more favorable than previously provided in the
agreement evidencing a Stock Award, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that the rights
under any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
13.  Termination or Suspension of the Plan.
 
(a)  Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b)  No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.
 
14.  Effective Date of Plan.
 
This Plan (as an amendment and restatement of the Prior Plan) shall become
effective on the IPO Date, but no Stock Award shall be exercised (or, in the
case of a stock bonus, shall be granted) unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.
 
21

--------------------------------------------------------------------------------


15.  Choice of Law.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
 


 

 

22

--------------------------------------------------------------------------------



Volterra Semiconductor Corporation
2004 Equity Incentive Plan
 
Stock Option Grant Notice
 


Volterra Semiconductor Corporation (the “Company”), pursuant to its 2004 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Stock Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.
 
Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 
 

   

 Type of Grant:   Incentive Stock Option1              Nonstatutory Stock Option
   Same as Vesting Schedule      Early Exercise Permitted  Exercise Schedule:  
     Vesting Schedule: _______________________________________________    
 Payment:   By one or a combination of the following items (described in the
Stock Option Agreement):        ¨  By cash or check    ¨ Pursuant to a
Regulation T Program if the Shares are publicly traded    ¨ By delivery of
already-owned shares if the Shares are publicly traded    ¨ By net exercise  
 ¨ By deferred payment        

    ÿ
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of (i)
options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:
 
 

 

 Other Agreements:   _______________________________________________  
 _______________________________________________    
Volterra Semiconductor Corporation
Optionholder:
     By:_____________________________________
 _____________________________________
 Signature
 Signature
 Title:___________________________________   
 Date:___________________________________
 Date:_________________________________    

Attachments: Stock Option Agreement, 2004 Equity Incentive Plan and Notice of
Exercise
 

--------------------------------------------------------------------------------

(1) If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option. 

 


--------------------------------------------------------------------------------



Attachment I
 
Stock Option Agreement
 

 


--------------------------------------------------------------------------------



Attachment II
 
2004 Equity Incentive Plan
 

 


--------------------------------------------------------------------------------



Attachment III
 
Notice of Exercise
 

 


--------------------------------------------------------------------------------



Volterra Semiconductor Corporation
2004 Equity Incentive Plan
 


 
Stock Option Agreement
 
(Incentive Stock Option or Nonstatutory Stock Option)
 
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Volterra Semiconductor Corporation (the “Company”) has granted
you an option under its 2004 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
 
The details of your option are as follows:
 
1.  Vesting. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
 
2.  Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
 
3.  Exercise prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise” of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:
 
a.  a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
 
b.  any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;
 
c.  you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
 
d.  if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the time of grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.
 
1

--------------------------------------------------------------------------------


4.  Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:
 
a.  In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.
 
b.  Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six (6) months) or
that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.
 
c.  Pursuant to the following deferred payment alternative:
 
(i)  Not less than one hundred percent (100%) of the aggregate exercise price,
plus accrued interest, shall be due four (4) years from date of exercise or, at
the Company’s election, upon termination of your Continuous Service.
 
(ii)  Interest shall be compounded at least annually and shall be charged at the
minimum rate of interest necessary to avoid (1) the treatment as interest, under
any applicable provisions of the Code, of any amounts other than amounts stated
to be interest under the deferred payment arrangement and (2) the treatment of
the Option as a variable award for financial accounting purposes.
 
(iii)  At any time that the Company is incorporated in Delaware, payment of the
Common Stock’s “par value,” as defined in the Delaware General Corporation Law,
shall be made in cash and not by deferred payment.
 
(iv)  In order to elect the deferred payment alternative, you must, as a part of
your written notice of exercise, give notice of the election of this payment
alternative and, in order to secure the payment of the deferred exercise price
to the Company hereunder, if the Company so requests, you must tender to the
Company a promissory note and a pledge agreement covering the purchased shares
of Common Stock, both in form and substance satisfactory to the Company, or such
other or additional documentation as the Company may request.
 
2

--------------------------------------------------------------------------------


5.  Whole Shares. You may exercise your option only for whole shares of Common
Stock.
 
6.  Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
 
7.  Term. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:
 
a.  three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death or upon a Change in Control, provided
that if during any part of such three (3) month period your option is not
exercisable solely because of the condition set forth in Section 6, your option
shall not expire until the earlier of the Expiration Date or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service;
 
b.  twelve (12) months after the termination of your Continuous Service due to
your Disability;
 
c.  eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
 
d.  twelve (12) months after the termination of your Continuous Service if such
termination occurs as of, or within thirteen (13) months following, the
effective time of such Change in Control;
 
e.  the Expiration Date indicated in your Grant Notice; or
 
f.  the day before the tenth (10th) anniversary of the Date of Grant.
 
If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or your permanent and total disability, as defined in Section 22(e)
of the Code. (The definition of disability in Section 22(e) of the Code is
different from the definition of the Disability under the Plan). The Company has
provided for extended exercisability of your option under certain circumstances
for your benefit but cannot guarantee that your option will necessarily be
treated as an Incentive Stock Option if you continue to provide services to the
Company or an Affiliate as a Consultant or Director after your employment
terminates or if you otherwise exercise your option more than three (3) months
after the date your employment with the Company or an Affiliate terminates.
 
3

--------------------------------------------------------------------------------


8.  Exercise.
 
a.  You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
 
b.  By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.
 
c.  If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.
 
9.  Transferability. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
 
10.  Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
 
11.  Withholding Obligations.
 
a.  At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
 
4

--------------------------------------------------------------------------------


b.  Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.
 
c.  You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
 
12.  Notices. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
 
13.  Governing Plan Document. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.
 

 

5

--------------------------------------------------------------------------------



Notice Of Exercise
 
 
Volterra Semiconductor Corporation
3839 Spinnaker Court
Fremont, CA 94538-6537
 
Date of Exercise: _______________
 
Ladies and Gentlemen:
 
This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
 
Type of option (check one):
 
¨ Incentive
 
¨ Nonstatutory
 
Stock option dated:
 
_______________
 
 
Number of shares as
 
to which option is
 
exercised:
 
_______________
 
 
Certificates to be
 
issued in name of:
 
_______________
 
 
Total exercise price:
 
$______________
 
 
Cash payment delivered
 
herewith:
 
$______________
 
 
Value of ________ shares of
 
Volterra Semiconductor Corporation Common Stock delivered herewith(1) :
 
$______________
 
 
[Promissory note delivered
 
herewith:
 
$______________]
 
 



 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Volterra Semiconductor Corporation 2004
Equity Incentive Plan, (ii) to provide for the payment by me to you (in the
manner designated by you) of your withholding obligation, if any, relating to
the exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen days after the date of any
disposition of any of the shares of Common Stock issued upon exercise of this
option that occurs within two (2) years after the date of grant of this option
or within one (1) year after such shares of Common Stock are issued upon
exercise of this option.
 


 
Very truly yours,
 

 

--------------------------------------------------------------------------------

(1) Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.



 


--------------------------------------------------------------------------------



Volterra Semiconductor Corporation


Restricted Stock Purchase Award
Grant Notice
 
(2004 Equity Incentive Plan)
 
Volterra Semiconductor Corporation (the “Company”), pursuant to its 2004 Equity
Incentive Plan (the “Plan”), hereby grants to Participant the right to purchase
the number of shares of the Company’s Common Stock set forth below (“Award”).
This Award is subject to all of the terms and conditions as set forth herein and
in the Restricted Stock Purchase Agreement, the Plan, the form of Assignment
Separate from Certificate and the form of Joint Escrow Instructions, all of
which are attached hereto and incorporated herein in their entirety.
 

 Participant:  ____________________________________  Date of Grant: 
 ____________________________________  Vesting Commencement Date:  
 ____________________________________  Number of Shares Subject to Award: 
 ____________________________________  Purchase Price per Share:  
 ____________________________________  Total Purchase Price: 
 ____________________________________  Closing Date: 
 ____________________________________      Vesting Schedule:
 ____________________________________      Payment: 
 ____________________________________

  
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Purchase Agreement and the Plan. Participant further acknowledges that as
of the Date of Grant, this Grant Notice, the Restricted Stock Purchase Agreement
and the Plan set forth the entire understanding between Participant and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of (i)
Awards previously granted and delivered to Participant under the Plan, and
(ii) the following agreements only:
 

 Other Agreements:   ____________________________________  
  ____________________________________    

  

 

 Volterra Semiconductor Corporation  Participant:      By:
_____________________________________  _____________________________________
 Signature
 Signature
 Title:  _____________________________________  
 Date: _____________________________________
 Date: _____________________________________

 
Attachments:  Restricted Stock Purchase Agreement, 2004 Equity Incentive Plan,
form of Assignment Separate from Certificate and form of Joint Escrow
Instructions

 


--------------------------------------------------------------------------------





Attachment I
 
Restricted Stock Purchase Agreement


 

 


--------------------------------------------------------------------------------




Attachment II
 
2004 Equity Incentive Plan
 


 


--------------------------------------------------------------------------------




Attachment III
 
Form of Assignment Separate from Certificate 
 


 


--------------------------------------------------------------------------------




Attachment IV
 
Form of Joint Escrow Instructions
 


 

 


--------------------------------------------------------------------------------



Volterra Semiconductor Corporation
2004 Equity Incentive Plan
 
Restricted Stock Purchase Agreement
 
Volterra Semiconductor Corporation (the “Company”) wishes to sell to you, and
you wish to purchase, shares of Common Stock from the Company, pursuant to the
provisions of the Company’s 2004 Equity Incentive Plan (the “Plan”).
 
Therefore, pursuant to the terms of the Restricted Stock Purchase Award Grant
Notice (“Grant Notice”) and this Restricted Stock Purchase Agreement
(“Agreement”) (collectively, the “Award”), the Company grants you the right to
purchase the number of shares of Common Stock indicated in the Grant Notice.
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.
 
The details of your Award are as follows:
 
1.  Agreement to Purchase. You hereby agree to purchase from the Company, and
the Company hereby agrees to sell to you, the aggregate number of shares of
Common Stock specified in your Grant Notice at the specified Purchase Price per
Share. You may not purchase less than the aggregate number of shares specified
in the Grant Notice.
 
2.  Closing. The purchase and sale of the shares shall be consummated as
follows:
 
a.  You may purchase the shares by delivering on the Closing Date specified in
the Grant Notice (or at such other time and place as you and the Company may
mutually agree upon in writing) such documents as the Company may then require.
 
b.  You agree to execute three (3) copies of the Assignment Separate From
Certificate (with date and number of shares blank) substantially in the form
attached to the Grant Notice as Attachment III and to execute Joint Escrow
Instructions substantially in the form attached to the Grant Notice as
Attachment IV and to deliver the same to the Company on the Closing Date, along
with the certificate or certificates evidencing the shares, for use by the
Escrow Agent pursuant to the terms of the Joint Escrow Instructions.
 
3.  Method of Payment. You shall make or have made payment of the Purchase Price
by provision of services to the Company.
 
4.  Vesting. Subject to the limitations contained herein, the shares you
purchase will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service.
 
5.  Number of Shares and Purchase Price. The number of shares of Common Stock
subject to your Award and your Purchase Price per Share referenced in your Grant
Notice may be adjusted from time to time for Capitalization Adjustments.
 
1

--------------------------------------------------------------------------------


6.  Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not purchase any shares of Common Stock under your
Award unless the shares of Common Stock issuable upon such purchase are then
registered under the Securities Act or, if such shares of Common Stock are not
then so registered, the Company has determined that such purchase and issuance
would be exempt from the registration requirements of the Securities Act. The
purchase of shares under your Award also must comply with other applicable laws
and regulations governing your Award, and you may not purchase such shares if
the Company determines that such purchase would not be in material compliance
with such laws and regulations.
 
7.  Unvested Share Repurchase Option
 
a.  Repurchase Option. In the event your Continuous Service terminates, then the
Company shall have an irrevocable option (the “Repurchase Option”) for a period
of ninety (90) days after said termination, or such longer period as may be
agreed to by you and the Company, to repurchase from you or your personal
representative, as the case may be, those shares of Common Stock that you
purchased pursuant to this Agreement that have not as yet vested as of such
termination date in accordance with the Vesting Schedule indicated on your Grant
Notice (the “Unvested Shares”).
 
b.  Shares Repurchasable at the Lower of your Original Purchase Price or Fair
Market Value. The Company may repurchase all or any of the Unvested Shares at a
price equal to the lower of your Purchase Price for such shares as indicated on
your Grant Notice or the Fair Market Value of the Unvested Shares on the date of
repurchase.
 
8.  Exercise of Repurchase Option. The Repurchase Option shall be exercised by
written notice signed by such person designated by the Company and delivered or
mailed as provided herein. Such notice shall identify the number of shares of
Common Stock to be purchased and shall notify you of the time, place and date
for settlement of such purchase, which shall be scheduled by the Company within
the term of the Repurchase Option set forth above. The Company shall be entitled
to pay for any shares of Common Stock purchased pursuant to its Repurchase
Option at the Company’s option in cash or by offset against any indebtedness
owing to the Company by you (including without limitation any Promissory Note
given in payment for the Common Stock), or by a combination of both. Upon
delivery of such notice and payment of the purchase price in any of the ways
described above, the Company shall become the legal and beneficial owner of the
Common Stock being repurchased and all rights and interest therein or related
thereto, and the Company shall have the right to transfer to its own name the
Common Stock being repurchased by the Company, without further action by you.
 
9.  Capitalization Adjustments to Common Stock. In the event of a Capitalization
Adjustment, then any and all new, substituted or additional securities or other
property to which you are entitled by reason of your ownership of Common Stock
shall be immediately subject to the Repurchase Option and be included in the
word “Common Stock” for all purposes of the Repurchase Option with the same
force and effect as the shares of the Common Stock presently subject to the
Repurchase Option, but only to the extent the Common Stock is, at the time,
covered by such Repurchase Option. While the total price payable upon exercise
of the Repurchase Option shall remain the same after each such event, the price
per share payable upon exercise of the Repurchase Option shall be appropriately
adjusted.
 
2

--------------------------------------------------------------------------------


10.  Corporate Transactions. In the event of a Corporate Transaction, the
Repurchase Option may be assigned by the Company to the successor of the Company
(or such successor’s parent company), if any, in connection with such Corporate
Transaction. To the extent the Repurchase Option remains in effect following
such Corporate Transaction, it shall apply to the new capital stock or other
property received in exchange for the Common Stock in consummation of the
Corporate Transaction, but only to the extent the Common Stock was at the time
covered by such right. Appropriate adjustments shall be made to the price per
share payable upon exercise of the Repurchase Option to reflect the effect of
the Corporate Transaction upon the Company’s capital structure; provided,
however that the aggregate price payable upon exercise of the Repurchase Option
shall remain the same.
 
11.  Escrow of Unvested Common Stock. As security for your faithful performance
of the terms of this Agreement and to insure the availability for delivery of
your Common Stock upon exercise of the Repurchase Option herein provided for,
you agree, at the closing hereunder, to deliver to and deposit with the
Secretary of the Company or the Secretary’s designee (“Escrow Agent”), as Escrow
Agent in this transaction, three (3) stock assignments duly endorsed (with date
and number of shares left blank) in the form attached to the Grant Notice as
Attachment III, together with a certificate or certificates evidencing all of
the Common Stock subject to the Repurchase Option; said documents are to be held
by the Escrow Agent and delivered by said Escrow Agent pursuant to the Joint
Escrow Instructions of you and the Company set forth in Attachment IV to the
Grant Notice, which instructions also shall be delivered to the Escrow Agent at
the closing hereunder.
 
12.  Rights as Stockholder. Subject to the provisions of this Agreement, you
shall exercise all rights and privileges of a stockholder of the Company with
respect to the shares deposited in escrow. You shall be deemed to be the holder
of the shares for purposes of receiving any dividends that may be paid with
respect to such shares and for purposes of exercising any voting rights relating
to such shares, even if some or all of the shares have not yet vested and been
released from the Company’s Repurchase Option.
 
13.  Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, you shall not sell, assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Common Stock while
the Common Stock is subject to the Repurchase Option. After any Common Stock has
been released from the Repurchase Option, you shall not sell, assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the Common
Stock except in compliance with the provisions herein and applicable securities
laws.
 
14.  Restrictive Legends. All certificates representing the Common Stock shall
have endorsed thereon legends in substantially the following forms (in addition
to any other legend which may be required by other agreements between the
parties hereto):
 
a.  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THIS COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT
TO SUCH OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE
COMPANY.”
 
3

--------------------------------------------------------------------------------


b.  Any legend required by appropriate blue sky officials.
 
15.  Transferability. Your Award is not transferable except by will or by the
laws of descent and distribution and shall be exercisable during your lifetime
only by you.
 
16.  Right of Repurchase. To the extent provided in the Company’s bylaws in
effect at such time the Company elects to exercise its right, the Company shall
have the right to repurchase all or any part of the shares of Common Stock that
have been released from the Company’s Repurchase Option.
 
17.  Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, officers or Employees to
continue any relationship that you might have as a director or Consultant for
the Company or an Affiliate.
 
18.  Withholding Obligations.
 
a.  At the time your Award is granted, or at any time thereafter as requested by
the Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.
 
b.  Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares or release such shares from any escrow provided for herein.
 
19.  Tax Consequences.  The acquisition and vesting of the shares of Common
Stock purchased pursuant to your Award may have adverse tax consequences to you
that may avoided or mitigated by filing an election under Section 83(b) of the
Code. Such election must be filed within thirty (30) days after the date you
purchase the shares pursuant to your Award. YOU ACKNOWLEDGE THAT IT IS YOUR
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.
 
20.  Notices. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
 
4

--------------------------------------------------------------------------------


21.  Miscellaneous.
 
a.  The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
b.  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
c.  You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
 
22.  Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 




 

5

--------------------------------------------------------------------------------




ASSIGNMENT SEPARATE FROM CERTIFICATE




For Value Received and pursuant to that certain Restricted Stock Purchase Award
Grant Notice dated ___________ and the related Restricted Stock Purchase
Agreement by and between the undersigned and Volterra Semiconductor Corporation,
a Delaware corporation (“Assignee”) (collectively, the “Award”), _______________
hereby sells, assigns and transfers unto Assignee,
_____________________________________ (__________) shares of the Common Stock of
the Assignee, standing in the undersigned’s name on the books of said
corporation represented by Certificate No. _____ herewith and does hereby
irrevocably constitute and appoint Assignee’s Secretary as attorney-in-fact to
transfer the said stock on the books of the within named Assignee with full
power of substitution in the premises. This Assignment may be used only in
accordance with and subject to the terms and conditions of the Award, in
connection with the reacquisition of shares of Common Stock of the Assignee
issued to the undersigned pursuant to the Award, and only to the extent that
such shares remain subject to the Assignee’s Repurchase Option under the Award.


Dated:______________________________     


Signature: __________________________________________________
_____________, Recipient
 






[Instruction: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Assignee to exercise its
Repurchase Option set forth in the Award without requiring additional signatures
on your part.]

 

--------------------------------------------------------------------------------


JOINT ESCROW INSTRUCTIONS




___________, ____


Corporate Secretary
Volterra Semiconductor Corporation
3839 Spinnaker Court
Fremont, CA 94538
 
Dear Sir:
 
As Escrow Agent for both Volterra Semiconductor Corporation, a Delaware
corporation (the “Company”), and the undersigned recipient of stock of the
Company (“Recipient”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Award Grant Notice (the “Grant Notice”), dated ___________, ____
to which a copy of these Joint Escrow Instructions is attached as Attachment IV,
and pursuant to the terms of that certain Restricted Stock Purchase Agreement
(“Agreement”), which is Attachment I to the Grant Notice, in accordance with the
following instructions:
 
1.  In the event the Company or an assignee shall elect to exercise the
Repurchase Option set forth in the Agreement, the Company or its assignee will
give to Recipient and you a written notice specifying the number of shares of
stock to be purchased and the time and place for a closing thereunder. Recipient
and the Company hereby irrevocably authorize and direct you to close the
transaction contemplated by such notice in accordance with the terms of said
notice.
 
2.  At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) for the number of shares of
stock being purchased pursuant to the exercise of the Repurchase Option.
 
3.  Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Recipient does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents necessary or appropriate to
make such securities negotiable and complete any transaction herein
contemplated, including but not limited to any appropriate filing with state or
government officials or bank officials.
 
4.  This escrow shall terminate upon the exercise in full or expiration of the
Repurchase Option, whichever occurs first.
 
5.  If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of the same to Recipient and shall be discharged of all
further obligations hereunder; provided, however, that if at the time of
termination of this escrow you are advised by the Company that any property
subject to this escrow is the subject of a pledge or other security agreement,
you shall deliver all such property to the pledgeholder or other person
designated by the Company.
 
6.  Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.
 
7.  You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Recipient while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
 
1

--------------------------------------------------------------------------------


8.  You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
 
9.  You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver these Joint Escrow Instructions or documents or papers
deposited or called for hereunder.
 
10.  You shall not be liable for the outlawing of any rights under any statute
of limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
11.  Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Secretary of the
Company shall automatically become the successor Escrow Agent unless the Company
shall appoint another officer or assistant officer of the Company as successor
Escrow Agent, and Recipient hereby confirms the appointment of such successor as
his attorney-in-fact and agent to the full extent of your appointment.
 
12.  If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
13.  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
 
14.  All notices required or permitted hereunder shall be in writing and shall
be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other parties
hereto at such party’s address set forth below, or at such other address as such
party may designate by ten (10) days advance written notice to the other parties
hereto.
 
2

--------------------------------------------------------------------------------


Company:
Volterra Semiconductor Corporation
3839 Spinnaker Court
Fremont, CA 94538
Attn: Chief Financial Officer
Recipient:
[Name]
[Address]
Escrow Agent:
Volterra Semiconductor Corporation
3839 Spinnaker Court
Fremont, CA 94538
Attn: Corporate Secretary

15.  By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Grant Notice.
 
16.  You shall be entitled to employ such legal counsel and other experts
(including, without limitation, the firm of Cooley Godward llp) as you may deem
necessary properly to advise you in connection with your obligations hereunder.
You may rely upon the advice of such counsel, and you may pay such counsel
reasonable compensation therefor. The Company shall be responsible for all fees
generated by such legal counsel in connection with your obligations hereunder.
 
17.  This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.
 
18.  These Joint Escrow Instructions shall be governed by and interpreted and
determined in accordance with the laws of the State of California, as such laws
are applied by California courts to contracts made and to be performed entirely
in California by residents of that state.
 
Very truly yours,
 

        Volterra Semiconductor Corporation  
   
   
  By:    

--------------------------------------------------------------------------------

[Name]
[Title]
     
Recipient
       

--------------------------------------------------------------------------------

[Name]
 Escrow Agent:        

--------------------------------------------------------------------------------

[Name]
 

 
 
 
3

--------------------------------------------------------------------------------

